Citation Nr: 1220912	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left hand and left wrist disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to December 1980, and from January 1991 to September 1991, with additional Reserves service from December 1980 through December 2005.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2008 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was previously before the Board in December 2010 and was remanded for additional development, to include affording the Veteran a VA examination.

In February 2010 the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran sustained a left shoulder injury in service.

2.  Symptoms of a left shoulder disorder were not chronic in service.

3.  Symptoms of a left shoulder disorder have not been continuous since service.

4.  Left shoulder arthritis was not present within one year of separation from service.

5.  The Veteran's currently diagnosed left shoulder disorder is not related to active service.

6.  The Veteran sustained a left wrist and left hand injury in service.

7.  Symptoms of a left wrist and left hand disorder were chronic in service.

8.  Reports of symptoms of a left wrist and left hand disorder have not been continuous since service.

9.  The Veteran's currently diagnosed left wrist and left hand disorder is related to active service.

10.  The Veteran sustained a left knee injury in service.

11.  Symptoms of a left knee disorder were not chronic in service.

12.  Symptoms of a left knee disorder have not been continuous since service.

13.  The Veteran's currently diagnosed left knee disorder is not related to active service.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, a left hand and left wrist disorder (gamekeeper's thumb) was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A chronic left knee disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2007, July 2007, June 2008, and December 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the May 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In January 2011 the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate.  The January 2011 VA examiner elicited information concerning the Veteran's military service, and the opinions considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records; a supporting rationale for the opinion was provided.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that there has been substantial compliance with its December 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  Annual training is an example of ACDUTRA while weekend drills are INACDUTRA.  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as arthritis to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the period of INACDUTRA is not appropriate.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,  
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Shoulder Disorder

The Veteran contends that his left shoulder disorder originated while performing physical training with his Reserve unit in March 2000.  The Veteran has stated that his left shoulder "popped" while doing push-ups.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left shoulder injury in service, but that left shoulder disorder symptoms were not chronic in service.  A March 14, 2000 service treatment record reveals that the Veteran was doing push-ups when he heard a "pop."  The Veteran was placed on six weeks light duty.

The Veteran's service treatment records indicate that the Veteran's left shoulder injury resolved with treatment.  While the Veteran was placed on six weeks light duty, the Veteran's December 2000 service periodic examination report indicates that the Veteran's musculoskeletal system and upper extremities were clinically evaluated as normal.  The Veteran specifically denied that he had a painful shoulder on the corresponding report of medical history.  Further, no left shoulder disorder was noted on the Veteran's November 2001 and November 2002 annual certificates of physical condition.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left shoulder disorder have not been continuous since service separation.  While the Veteran is competent to report symptoms observable by him, his statements of continuity of symptomatology are deemed to be less than credible.  In contrast to his current assertions, in December 2000 the Veteran specifically indicated that he had no left shoulder pain (see Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran.)).  The Veteran also made no complaints of shoulder problems on the November 2001 and November 2002 annual certificates of physical condition.  

It appears that no left shoulder disorder was noted after the March 2000 in-service injury until September 2008, years after the Veteran's last period of service.  While the Veteran is competent to state that he had left shoulder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic left shoulder disorder symptoms in service and since service, made in the context of the April 2007 claim for service connection (disability compensation) for left shoulder disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board also observes that at his February 2010 Board hearing the Veteran did not indicate that his left shoulder disability had been caused by doing push-ups during service.  The recent statements of chronic left shoulder disorder symptoms in service and continuous post-service left shoulder disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the December 2000, November 2001, and November 2002 service examinations.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left shoulder disability is not related to his active service.  In the January 2011 VA joints examination, the VA examiner opined that, based on the evidence of record, the Veteran's left shoulder disability was less likely than not related to his military injury in 2000.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file (as noted in the November 2011 addendum), including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left shoulder disorder.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection For Left Hand and Left Wrist Disorder

The Veteran contends that in January 1993 while working on a warehouse rack during Reserve service he almost fell and his left hand was "caught" in an effort to keep from falling.  He asserts that he injured his thumb more than his wrist.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left hand and wrist injury in service, and that the left hand and left wrist symptoms were chronic in service.  Service treatment records show complaints concerning the Veteran's left wrist and thumb.  While on active duty in January 1993, the Veteran injured his left thumb and hand, hyperextending his left thumb.  He was given a Bennett's type cast for two weeks followed by physical therapy.  In December 1993 the Veteran complained of pain and swelling in his wrist.  He was diagnosed with a ganglion cyst and tendonitis, later tenosynovitis.

The Board next finds that the weight of the evidence demonstrates that the Veteran's reports of symptoms of a left hand and left wrist disorder have not been continuous since service separation.  While the Veteran is competent to report symptoms observable by him, his statements of continuity of symptomatology have not been consistent.  For example, no left hand or wrist disorder symptoms were made by the Veteran on periodical examinations in May 1996 or December 2000.

The Board further finds that the evidence is in equipoise on the question of whether  the currently diagnosed left hand and left wrist disability is related to active service.  In the January 2011 VA joints examination, the VA examiner opined that, based on the evidence of record, the Veteran's left hand and left wrist disability was likely related to his military injury in January 1993.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file (as noted in the November 2011 addendum), including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Resolving doubt in the Veteran's favor, the Board finds that left wrist and left thumb disability (gamekeeper's thumb) is related to service, and that warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

To the extent that the Veteran's claim comprised left carpal tunnel syndrome, no such disability was noted in the Veteran's active service, and no examiner has linked such disability to the Veteran's military service.

Service Connection For Left Knee Disorder

The Veteran contends that his left knee disorder originated while running during his first period of active service in 1980.  He asserts that his left knee disability has progressively worsened since the initial service injury.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left knee injury in service, but that left knee disorder symptoms were not chronic in service.  An 

April 1980 service treatment record indicates that the Veteran made complaints of left knee pain and stiffness following a "popping" of the left knee while running.  Examination revealed a stable left knee that had discomfort to the tendon quadriceps; the assessment was tendonitis.

The Veteran's service treatment records indicate that the Veteran's left knee injury resolved with treatment.  While the Veteran did complain of a left knee disorder in April 1980, the remaining service treatment records contain no complaints of left knee problems.  The Veteran's December 1980 service separation examination report indicates that the Veteran's musculoskeletal system and lower extremities were clinically evaluated as normal; the Veteran specifically denied that he had knee or foot trouble on the corresponding report of medical history.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disorder have not been continuous since service separation.  While the Veteran is competent to report symptoms observable by him, his statements of continuity of symptomatology are deemed to be less than credible.  In contrast to his current assertions, no left knee disorder symptoms were noted or complained of on any of the multiple service examinations dated from November 1982 to December 2000 (see Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran)).  It appears that no left knee disorder was noted after the April 1980 in-service injury until the January 2011 VA examination, years after the Veteran's last period of service.  

While the Veteran is competent to state that he had left knee symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of 

chronic left knee disorder symptoms in service and since service, made in the 
context of the April 2007 claim for service connection (disability compensation) for left knee disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The Board also observes that at the February 2010 Board hearing the Veteran did not indicate that the left knee disability had been caused by running during the first period of active service in 1980.  The recent statements of chronic left knee disorder symptoms in service and continuous post-service left knee disorder symptoms are inconsistent with the Veteran's own contemporaneous history at the multiple service examinations dated from November 1982 to December 2000.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left knee disorder is not related to his active service.  In the January 2011 VA joints examination, the VA examiner opined that, based on the evidence of record, the Veteran's left knee disability was less likely than not related to his military injury in 2000.  The January 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file (as noted in the November 2011 addendum), including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disorder.


For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left hand and left wrist disorder (gamekeeper's thumb) is granted.

Service connection for a left knee disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


